1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   CASEY LYNN ROBINSON,                             )    Case No.: 1:20-cv-00112-DAD-JLT
                                                      )
12                  Plaintiff,                        )    ORDER TO PLAINTIFF’S COUNSEL TO SHOW
13          v.                                        )    CAUSE WHY SANCTIONS SHOULD NOT BE
                                                      )    IMPOSED FOR HIS PRACTICE IN THIS COURT
14   SHERWIN WILLIAMS CO., et al.,                    )    WITHOUT SEEKING ADMISSION
                                                      )
15                  Defendants.                       )
16
17          This action was removed to the Central District of California on January 15, 2020. (Doc. 1.)
18   The case was transferred to this court on January 22, 2020. (Doc. 12.) The same day, the Clerk of the
19   Court issued a notice directing Plaintiff’s counsel, Mitchell Phillip Beck, to submit a petition to practice
20   in the Eastern District of California. (Doc. 13.) To date, Mr. Beck has not been admitted to practice in
21   the District, yet remains counsel of record for Plaintiff.
22          Therefore, the Court ORDERS: No later than April 8, 2020, Mitchell Phillip Beck SHALL
23   show cause in writing why sanctions should not be imposed for his acts in practicing in this court
24   without being admitted. In the alternative, Mr. Beck may seek admission to this Court.
25
26   IT IS SO ORDERED.
27
        Dated:     March 27, 2020                                 /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
